Appeal Dismissed and Memorandum Opinion filed September 19, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00570-CV

                         BRANDY MCVADE, Appellant
                                         V.
                           HIRAM MEDINA, Appellee

                    On Appeal from the 146th District Court
                              Bell County, Texas
                       Trial Court Cause No. 283,059-B

                  MEMORANDUM OPINION

      This appeal is from a judgment signed June 19, 2017. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On August 23, 2017, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided this
court with proof of payment for the record. Accordingly, the appeal is ordered
dismissed.

                                 PER CURIAM


Panel consists of Justices Jamison, Busby, and Donovan.




                                       2